Citation Nr: 1625648	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) since April 13, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD, prior to and since April 13, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  That decision continued the 50 percent disability rating for PTSD; confirmed and continued the previous denials of service connection for a right knee condition and lumbar spine degenerative disc disease; continued to deny claims for service connection for a left shoulder disorder and type II diabetes mellitus because new and material evidence had not been submitted to reopen the claims; and denied entitlement to a TDIU.  In April 2009, the Veteran filed a Notice of Disagreement with respect to only the decision continuing the disability rating for PTSD at 50 percent.  The RO furnished the Veteran a Statement of the Case in November 2009.  The Veteran filed a Substantive Appeal (VA Form 9) in January 2010 and did not request a hearing before the Board.  

In May 2010, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  

In November 2011, the Board issued a decision denying a disability evaluation higher than 50 percent for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, based upon a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter back to the Board for further action.

In July 2013, the Board issued a decision that, in part, increased the schedular rating for PTSD from 50-percent to 70-percent disabling from April 13, 2009.  The issues concerning entitlement to a disability rating in excess of 70-percent for PTSD from April 13, 2009, and entitlement to a TDIU were then remanded for further development.  See 38 C.F.R. § 20.1100(b) (2015) (A remand is in the nature of a preliminary order and does not constitute a final decision of the Board).  Thus, that part of the July 2013 decision of the Board, which, in effect, denied a disability rating in excess of 50-percent for PTSD prior to April 13, 2009, and granted a 70-percent rating for PTSD from April 13, 2009, constitutes a final Board decision that was not appealed to the Court, and thus remains undisturbed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a)-(b).

In addition, in a January 2008 statement the Veteran appears to raise the issue of a TDIU due to the service-connected PTSD.  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability (or disabilities) on appeal-in this case, the Veteran's PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (when entitlement to TDIU is raised during the administrative appeal of an underlying disability for an increased rating, it is a part of the claim for benefits for that underlying disability).  In light of this ruling in Rice, as well as the preliminary order of remand in July 2013, the Board inferred a claim for TDIU due to the service-connected PTSD, because it is the underlying disability at issue in this appeal.  Id

Accordingly, the Board finds compliance with its July 2013 remand instructions in that an adequate VA examination was provided in July 2014.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A Supplemental Statement of the Case was furnished by the RO in August 2015.

Therefore, for purposes of this appeal, the issues are as listed on the title page.



FINDINGS OF FACT

1  Since April 13, 2009, the evidence does not show that the Veteran's PTSD was productive of total occupational and social impairment.  

2.  At least for the period from January 6, 2008, the evidence of record is at least in relative equipoise as to whether the impairment caused by the Veteran's service-connected PTSD renders him unable to secure and follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met since April 13, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to the service-connected PTSD, at least for the period from January 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in January 2009 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA treatment records, VA examination reports, Vet Center records, and private evaluations have been obtained; he did not identify any additional medical records pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's Social Security Administration (SSA) disability determination and the records considered in that determination have been obtained.  38 C.F.R. § 3.159(c)(2) (2015).  The statements of the Veteran and his wife, sister, and representative also have been associated with the claims file.

VA examinations were conducted in November 2009 and July 2014; the record does not reflect that these examinations and/or opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) (2015).  The reports reflect the current severity of the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  The opinions are based on reliable principles and sound reasoning, and show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).

II.  Increased Rating for PTSD

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the Board notes that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

Currently, the Veteran is in receipt of a 70-percent schedular rating for his service-connected PTSD from April 13, 2009.  The Veteran contends that is entitled to a higher rating his PTSD for this period.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

The Board notes that the DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Rating Schedule addressing mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2011; therefore, the claim is governed by DSM-IV.

The Board notes further that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV, and DSM-IV was in use much of the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal to the extent they are available.

Background

SSA records show that the Veteran was determined to be under disability since December 2001 due in part to PTSD and other nonservice-connection conditions.  SSA found the Veteran to suffer from PTSD, a panic disorder with agoraphobia, major depression, high blood pressure, obesity, asbestos exposure with shortness of breath and a decreased lung volume, bilateral knee problems, mild degenerative disc disease of the spine, and hearing problems.

A Vet Center initial assessment of the Veteran was conducted in April 2009.  He reported depression, concentration problems, insomnia, a lack of emotional connection with others, emotional numbing, and feeling distant.  He spent the majority of his time alone in his basement.  He used to struggle with anger outbursts, but now withdrew when faced with confrontation.  He reported a history of alcohol abuse, and stated he went on drinking binges every few months and drank to fall asleep several times a week.  He was making an effort to be more social and attempting to increase his contact with his children.  He lived with three of his wife's children.  He denied present suicidal and homicidal thoughts; however, he had thoughts of suicide in the past, including an incident over 10 years ago when he held a gun to his head.  On examination, the Veteran was appropriately groomed and dressed, alert, fully oriented, friendly, and cooperative.  Motor behavior, gait, and eye contact were normal.  Speech, attention, and memory appeared normal.  His mood was moderately depressed and anxious.  Affect was flat, but judgment was fair.  There was no evidence of thought disorder.  He was not prescribed any psychiatric medication.  The GAF score assigned was 45. 

In May and June 2009, the Veteran reported feeling less depressed.  His greatest stressor was that 10 people were living in his house and four more spent the days and evenings there.  The house was always busy and the meeting place for everyone was in his bedroom.  He began staying in a small room in the basement, until his wife asked him to move back upstairs.  He could not fall asleep until the house was dark and quiet, which was rare with so many people living at his home.  He would often "drink enough to fall asleep;" however, his alcohol was limited to two nights per two weeks.  He was trying to "go along with things," but got frustrated and did not always cope well.  He was talkative and in a good mood.

In July 2009, he had more alone time and felt less stressed; although, several families continued to live in the house.  He appeared calm and in a good mood.  However, in August 2009, there was a reemergence of family conflicts.  He was angry because he felt his wife was spending too much money on the children, which was becoming a financial hardship.

A June 2009 statement from the Veteran's wife provides that the Veteran talked to his own children a couple of times a year, if she could coax him, and had not had much to do with them for several years.  He did not like to answer the telephone and only returned calls when he was in just the right mood.  He did not socialize.  At his best times, he would visit with their friends and then quietly go to their bedroom, shut the door, and watch television or nap.  When he knew his wife's daughter and granddaughter where spending the night, he disappeared for the whole night.  He reported to his wife later that he started drinking, went to gamble but changed his mind, and then spent the night in their other home.  

She continues that the Veteran would not usually talk about what he was thinking, unless he had been drinking.  Then, she would most likely find him crying.  It was at those times that he told her he could put a gun to his head and pull the trigger.  He repeated stories a lot and did not remember things they had talked about.  She used to believe that he did not hear well, but now thought he really did not remember well.  

A July 2009 VA primary care annual examination record shows that the Veteran reported trouble sleeping at night "because of painful sensations in the legs and nocturia."  He was taking Amitriptyline at bedtime for neuropathy.  He also had continuous low back pain that was aggravated by lying in bed, sitting, or walking, and limited his activity level.  A depression screen was negative.  He had stopped drinking alcohol six to eight months prior.  The review of systems was negative for depressed mood, anxiety, anger outburst, suicidal and homicidal thoughts, and hallucinations.  On examination, no memory loss or abnormal thought was present.  The assessment was that his PTSD was stable.  

The Veteran was afforded a VA examination in November 2009.  He reported that his relationship with his wife had been negatively affected by his irritability and social isolation.  He got upset with her because of her grandchildren at the house causing noise and disruption that upset him.  While he took some pleasure in daily visits from the grandchildren, he also got very irritated and put out by their presence in his home.  He would close himself off in the bedroom when they were around.  He had not seen one of his own children in the last three years, but he saw the other child when he was on his way to Saudi Arabia.  He got along okay with his children, but due to not seeing them very often he did not feel exceptionally close to them.  He did not have any friends outside of the family.  

He did not like to be around people and did not like to leave the house.  He spent much of his time watching television.  He used to hunt and fish quite a bit; however, his physical orthopedic problems made it difficult for him to engage in them.  His physical problems had been a major stress to him, and greatly inhibited his lifestyle and contributed to his low mood.  The Veteran regularly completed basic activities of daily living, including bathing, eating, dressing, and toileting.  

The Veteran's wife reported that he could get verbally aggressive and make challenging statements to her when upset, for example, "Come on, bring it on!"  He reported anger outbursts every day of the week with little provocation.  He was not prescribed any psychiatric medications at that time.

On mental status examination, he was casually dressed with good grooming and hygiene, and fully oriented.  He was restless and tense, but cooperative and attentive.  Mood was depressed and anxious with labile affect.  Speech was normal.  Thought processes were goal-directed, but thought content had intrusive memories.  There were no delusions or hallucinations.  Concentration was fair.  Remote memory was intact, but there were deficits in recent memory.  

The Veteran scored within the mild neurocognitive disorder range on The Saint Louis University Mental Status Examination (SLUMS) Cognitive Screen.  There seemed to be a mild level of impairment in thought process, but no impairment in communication.  The results of the Beck Depression Inventory II indicated that he was experiencing severe depression.  

The examiner found the Veteran's PTSD was evidenced by symptoms of depressed mood most of the day nearly every day, diminished interest in previously pleasurable activities, loss of energy nearly every day, feelings of worthlessness, diminished ability to concentrate, and recurrent suicidal ideation without a specific plan.  His depression was found to be related to PTSD, but also seemed to be related to his physical limitations caused by his medical difficulties."  Alcohol consumption also seemed to be related to the PTSD.  A GAF score of 50 was assigned.  

The examiner summarized the effects of PTSD on occupational and social function as follows:  flattened affect (restricted range of affect); difficulty in completing complex tasks (wife now managing financial matters more when he used to do it exclusively); impairment of short-term memory (retention of only highly learned material, forgetting to complete tasks, forgetting what others have said); impaired judgment (binge drinking twice a week to the point of passing out); impaired abstract thinking (concrete thinking which leads to conflicts); disturbances of motivation and mood (rarely leaving house, closing self up in bedroom, daily depressed and irritable mood); and difficulty in establishing and maintaining effective work and social relationships (no job, no friends, strained relationship with wife and grandchildren).  

In a January 2010 letter, received in February 2010, the Veteran's wife states that the Veteran could not be employed if the job involved interaction with anyone or he had to remember anything for more than a few minutes.  He rarely left their bedroom.  He could sit in the same clothes that he slept in for days at a time and watch television.  Several times a week he would grab his chest or shutter and shake and start sweating.  

Vet Center treatment records from October 2009 to May 2010 show the Veteran attended five treatment sessions.  The Veteran's frustration and resulting conflicts due to the number of people living in his home had lessened overall.  However, he was coping with the home conflicts largely by withdrawal and isolation.  PTSD symptoms that that the Veteran and his wife found most stressful were nighttime hypervigilance and checking perimeter of house, secretive alcohol consumption, socially avoidant behavior, the Veteran rarely leaving the house, moodiness, irritability, emotional detachment, and anger and road rage, even though the Veteran did not get into fights.  He was mildly depressed.  He was appropriately groomed and dressed, fully alert, and cooperative.  Speech, attention, and memory were normal.  There was no evidence of a thought disorder.  There were no suicidal or homicidal ideations. 

A screen for depression at a May 2010 VA primary care visit was negative.

In a May 2010 letter, the Veteran's sister states that the Veteran did a lot of nothing.  He avoided talking on the telephone and getting into conversations with anybody.  He withdrew and was a loner, drank more, seemed depressed a lot, and did not finish projects he started.

In May 2010, the Veteran and his wife testified at a hearing before a DRO.  The Veteran testified that he was lackadaisical about his appearance.  He did not bathe on a daily basis because he did not go anywhere.  When they were going to go somewhere, his wife would tell him it was time to clean up.  He drank alcohol a couple of times a week to the point where he passed out so he could sleep and to cope.  He spent 90 percent of his time in the bedroom with the door closed, but did mow the lawn and try to keep the place up in the summertime.  

The Veteran's wife testified that the Veteran got aggressive at times and that she was afraid of him.  She also testified that he often stayed in his room and watched television for much of the day.  He ate dinner in the kitchen when no one was in it, or would get food and take it back to the bedroom.  He lived in the bedroom.  They were unable to go out at that time because her mother was living with them, but they used to go out once in a while.  The Veteran indicated they did not go out much due to financial considerations.

A March 2013 private evaluation by J.C., M.S., a licensed clinical professional counsel at B.O., L.L.C., submitted in May 2013 shows that the Veteran reported feeling detached from most people and that he found it difficult to interact with even small groups of people.  He showed little emotion during the interview.  He rarely smiled, and, then, only briefly.  He had obvious difficulty concentrating during the interview.  His answers were short and often incomplete.  He was dressed neatly and his hygiene appeared good, which the Veteran indicated would not have been the case but for his wife.  

Mr. J.C. concluded that the Veteran was at least 70 percent disabled under VA's rating criteria for PTSD.  He based that rating on findings that the Veteran was able to work in a phosphorous plant for 30 years only because he generally worked alone, with little sustained interaction with co-workers.  He tended to isolate socially, rarely left the house, and retreated to his bedroom when family or friends visited.  When he was younger, he had a reputation as "pugnacious," frequently picking fights.  He developed a severe alcohol problem.  He had problems with attention and concentration that made it almost impossible for him to function in many settings without his wife's active assistance.  He reported getting nervous in crowds and avoiding going into stores.  He denied suicidal ideation currently, but reported that he had thoughts of suicide at various points in his adult life.  The Veteran frequently started to answer one question, but drifted into another topic altogether without realizing it.  He was quite irritable until he started taking Bupropion.  He reported few friends, and was unable to name any.  A review of court records showed a domestic violence conviction and a divorce in 2005.  Mr. J.C. concluded that the Veteran would be unable to work, even if he was not also suffering from knee problems.

An April 2013 primary care note shows that, with respect to his PTSD, the Veteran reported he was feeling well and more active outside of the home.  With respect to depression, he stated that his moods were much better.  

A June 2013 VA mental health note shows the Veteran reported he was doing well except for his restless legs.  With respect to his PTSD, the Veteran responded "[i]t is still there I guess."  The Clonazepam at bedtime was very effective for his restless leg syndrome, but recently it started even while he was awake.  His mood was fine one day, and then like he lost his best friend another day for no apparent reason.  In July 2013, his PTSD symptoms were "O.K."  Mostly, he still did not like to be out in public and stayed around the house, except for appointments.  He still had some shifts of mood, but did not feel they required a mood stabilizer.  There were just some days that he felt sad.  His restless legs were better.  The Veteran's mood was "pretty good" and had improved overall since he stopped having the intense restless legs.  He was still having passing suicidal thoughts, but he no longer dwelled on them.  He was walking two hours a day.  On examination, he was casually dressed with good hygiene, cooperative, not agitated, and socially appropriate.   Speech and thought were normal.  Concentration was adequate and memory intact.  GAF scores were 45.  

An October 2013 VA mental health note shows the Veteran recently had surgery, but planned to go back to the gym and was doing his two hour walks.  His mood was up and down "a little bit," but most days he felt pretty good.  On examination, he was casually dressed with good hygiene, cooperative, not agitated, and socially appropriate.  His mood was up and down   Speech and thought were normal.  He demonstrated adequate concentration.  His memory was intact.  In one place a GAF score of 55 was assigned, while in another a score of 45 was assigned.  

A March 2014 VA mental health note shows the Veteran and his wife sold their house.  They bought a motorhome and planned to travel.  They had temporary custody of two great grandchildren.  The Veteran loved the children, but it had been stressful living with them.  His mood was up and down "a little bit."  His symptom of PTSD was "spells" where he locked himself in the bedroom because he did not want to be around other people.  He felt his medications were effective, even though he had had some down days.  He felt it was just the stress of having the house up for sale and the great grandchildren living with them.  They were moving out so he could get back to exercising, which helped his mood.

In June 2014, the Veteran reported that he was doing well.  He and his wife were babysitting two great grandchildren (ages 5 and 7) daily and he was "doing pretty well with it."  His 13-year-old granddaughter was also staying with them for a few weeks.  He was doing well except the Zolpidem was no longer effective for his insomnia.  They had just taken their motorhome to Montana and enjoyed the trip.  His mood was pretty good. The plan was to start Trazadone.

On examination in March 2014 and June 2014, the Veteran was casually dressed with good hygiene, cooperative, not agitated, and socially appropriate.  Speech and thought were normal.  Concentration was adequate and memory intact.  In one place a GAF score of 55 was assigned, but in another a score of 45 was assigned.  

The Veteran was afforded a VA examination in July 2014.  He had been married for the last seven years.  He described his marriage as good and that they generally got along pretty well.  He loved his wife, felt emotionally connected to her, and occasionally showed affection.  They typically stayed home.   For about three years they rarely left, as they were talking care of his mother-in-law.  Over the last year, they briefly traveled in their motorhome to attend his grandson's wedding.  He has two children who live in Montana and had not visited until recently.  The Veteran stated that he loved his children, but did not have regular contact with them.  His great grandchildren came over on a periodic basis.  He liked the kids, but preferred to put a time limit on his socialization.  He had few social interactions besides his wife and family.

The Veteran spent most of his free time in his room.  He watched a lot of television and sat in the recliner.  He did, however, take care of his lawn.  In the past, he went to the gym for an hour; however, he had not been walking for the last year.  He avoided crowds and public places.  When asked about his behavior, he responded that he could not be on his "feet" for medical reasons and had difficulty around noisy children in public.  He became anxious and irritable with others and had experienced some "road rage" in the past.  He seldom went shopping with his wife, but was able to manage the occasional restaurant.  He reported about 12 DUIs with the last occurring eight years ago.  

In the past he has thought about suicide quite often.  He experienced fleeting thoughts on a weekly basis during periods of "being down in the glooms."  He "loaded a gun" once about seven or eight years ago.  Despite fleeting thoughts, he denied experiencing any current suicidal plans or intents.  He continued to be depressed, but his mood had slightly improved from the past.  The Veteran attributed that improvement to his recent travel and his relationship with his wife.  He met the criteria for an alternative anxiety disorder.  He became irritable with others when someone stepped on his toes.  He was prescribed the psychotropic medications Bupropion and Trazodone.  

On mental status examination, the Veteran was punctual, casually dressed, pleasant, and cooperative.  His hygiene and grooming were good.  He was alert and fully oriented.  His thought process and content were normal.  Speech was calm and affect.  He had some difficulties hearing and many questions needed to be repeated.  

The examiner diagnosed PTSD and major depressive disorder, recurrent, and could not differentiate what portion of each symptom was attributable to each diagnosis.  The Veteran's mental diagnoses were found to result in occupational and social impairment with reduced reliability and productivity.  The examiner noted that he had reviewed the conflicting medical evidence, but opined that, overall, the Veteran's symptoms were found to remain moderate.  His primary symptoms continued to be related to trauma related triggers, difficulties in a social environment, avoidance behaviors, and irritability.  This had led to few social relationships and difficulties developing new relationships with others.  He also lacked motivation and interest in a variety of activities, struggled to manage his mood and irritability with others, and stayed in his room when overwhelmed.  The examiner noted that part of his impairment was related to his physical health (i.e., limited mobility and physical pain).  The examiner concluded, however, that the Veteran's mental health symptoms did not cause total occupational or social impairment or render him unable to secure or follow a substantially gainful occupation.

A November 2014 private evaluation performed by T.D., Ph.D., shows the Veteran reported a good marriage with his wife of seven years.  They mostly stayed at home, but were currently on a motorhome trip to visit with a friend in Arizona.  He did not social much.  He did not talk on the telephone easily, so his family contact was limited.  He avoided public places and could not drive unless he was on a road with very few other vehicles.  He was really at ease in his room watching television.  He used to go to the gym, but now his joints and back hurt so much that he no longer did that.  He occasionally went out with his wife to shop or to a restaurant.  

The Veteran thought about suicide often, but had no plan or intent and would not do that to his wife.  He was socially isolated, depressed, and had sleep disturbances.  He was in constant physical pain from joint trouble in his knees and shoulders, as well as three damaged vertebra.  He was easily overwhelmed in social situations, in particular in crowded public spaces.  He may experience panic in these settings and would withdraw, but occasionally felt aggressive if he felt he was intruded upon.  His avoidance and isolation prevented him from being at risk.  

The Veteran reported taking many pills and reported that his concentration, balance, coordination, ability to complete tasks, and ability to tolerate frustration was all effected by the medications he must take.  Psychotropic medications he was prescribed included Amitriptyline, Bupropion, Clonazepam, and Zolpidem.  

The Veteran was diagnosed with PTSD, chronic, and major depressive disorder, recurrent, moderate.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood was found, but not total occupational and social impairment.  The relevant symptoms of PTSD that applied to the Veteran were: mild memory loss; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; and neglect of personal appearance and hygiene.  

The psychologist noted that the 70 year old Veteran could not walk for more than 100 feet, could not hear a conversation in a quiet office, could not raise himself from a seated position without help from his wife, and was on several medications that would make it difficult, if not impossible, to work any job.  It was the psychologist's opinion that the Veteran was unemployable due to service-connected disability.

January to April 2015 Las Vegas VA mental health records show neither the Veteran nor his wife reported any specific PTSD symptoms.  The Veteran stated that he wanted help for his PTSD, but wanted to be around other veterans (especially Vietnam Veterans).  His depression and anxiety were controlled for the most part and he was doing well.  He did state that his medical problems and physical limitations caused him to feel depressed at times.  The Veteran also discussed his weight issues.  He stated he would go to the MOVE program and join a gym.  The Veteran reported that he quit drinking alcohol four years ago.  He reported in January 2015 that he sometimes felt "like why the hell am I here," and had a plan to drive into something to commit suicide.  However, he did not have an intention to follow through with a plan.

The Veteran's score on a Mini-Mental State Examination (MMSE) administer in January 2015 was 24/30.  His main deficient was in the category of attention and calculation, which revealed a score of 1/5.  A MMSE greater or equal to 21 shows mild cognitive impairments.  On mental status examinations, he was casually and appropriately dress, alert, fully oriented, and cooperative.  He related well.  Speech was normal.  Affect full range and mood euthymic.  Thought process and content were normal.  There were no hallucinations, suicidal ideation, or homicidal ideation.  Memory was normal.  A GAF score of 60 was assigned in January 2015.

A July 2015 VA mental health note shows the Veteran had been out of medication for a month and noticed that he was only getting two hours of sleep per night.  He was walking three miles a day and had lost 50 pounds.  He had been enjoying traveling.  He was going to Montana for a few weeks and then to Winnemucca, Nevada for a month before returning back to Las Vegas in September.  On examination, he was casually dressed with good hygiene, cooperative, not agitated, and socially appropriate.  Mood was okay.  Speech and thought were normal.  Concentration was adequate and memory intact.  A GAF score of 55 was assigned.  He wanted to get back on the Trazodone and Bupropion.  

A July 2015 VA primary care note shows that the Veteran's restless leg syndrome prevented the Veteran from sleeping.  A medication list shows the Veteran was prescribed 14 medications other than topical creams.  

A Las Vegas October 2015 VA mental health note shows the Veteran reported that his mood was "sh[#]tty."  He had recently returned from Idaho and was living in Arizona.  He wanted to live in Las Vegas, but could not afford it.  He reported combat-related nightmares and wanted to continue the same medications.  He denied suicidal and homicidal thoughts, intent, or plan.  He did not appear to be in acute psychiatric distress.  On mental status examination, he was casually dressed, adequately groomed, calm, and stable.  Speech was normal.  He related well to the examiner.  He was fully oriented, coherent, and logical, with no hallucinations.  

Analysis

After a careful and considered review of the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the 70 percent rating assigned for the period from April 13, 2009, appropriately approximates the degree of impairment due to the Veteran's service-connected PTSD.

The Board also finds that the Veteran's diagnosed major depressive disorder and alcohol abuse are encompassed within his claim for an increased rating of his PTSD.  The November 2009 VA examiner specifically found that the Veteran's depression and alcohol consumption were related to his PTSD.  Mr. J.C. also based his conclusion that the Veteran was at least 70 percent disabled on a finding that a severe alcohol problem developed as a result of his PTSD.  The July 2014 VA examiner diagnosed PTSD and major depressive disorder, recurrent, and could not differentiate what portion of each symptom was attributable to each diagnosis.  A 70 percent rating contemplates serious impairment in moods and depression affecting the ability to function independently, appropriately, effectively.  Thus, the Board finds that it is appropriate to consider the Veteran's symptoms of depression and alcohol abuse as part and parcel of his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has frequently reported difficulty sleeping and nightmares, and reported that a couple of times a week he drank enough to pass out so he could sleep.  His difficulty sleeping appears to stem from multiple factors, including his PTSD, lack of a quiet house at times, restless leg syndrome, the need to go to the bathroom, and pain from his orthopedic problems.  With respect to sleep difficulties associated with PTSD, a 30 percent rating contemplates chronic sleep impairment; therefore, the current 70 percent rating more than adequately reflects any sleep impairment the Veteran suffers as a result of his PTSD. 

Similarly, a 70 percent rating contemplates such symptoms as nighttime hypervigilance and checking the perimeter of the house, exaggerated startle response, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Although no provider specifically addressed why the Veteran would grab his chest or shuttering and shake and start swearing, as reported by his wife in a January 2010 letter, the Board believes it is reasonable to conclude that such actions were manifestations of a panic attack or anger, both of which are adequately addressed by a 70 percent rating.

Since April 13, 2009, the evidence does not show, however, that the Veteran's PTSD was productive of total occupational and social impairment that would warrant a 100 percent schedular rating.  The evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was found at most to have only mild short-term memory impairment.  

When the Veteran was examined by VA in May 2008, his symptoms of PTSD were mild to moderate at most.  He was tolerating the stress of a new home, a new wife, and two additional boys in his home as well.  He was getting out of the house and interacting easily with other people.  The examiner specifically stated that the Veteran was not working due to his physical difficulties.  Also, the record shows that the Veteran had a long work history with one employer, was capable of using the skills from his previous employment to perform many jobs, and was able to communicate fully.  While it was noted that the Veteran's concentration was poor, the evidence does not show that the Veteran had any issues comprehending or impairment of his memory.  Thus, this evidence regarding his functioning or level impairment does not indicate total social and occupational impairment.

With respect to appearance, the Veteran's wife wrote in a January 2010 letter that the Veteran could sit in the same clothes that he slept in for days at a time and watch television.  The Veteran testified at the May 2010 DRO hearing that he was lackadaisical about his appearance and did not bathe on a daily basis because he did not go anywhere.  When they were going to go somewhere, his wife would tell him it was time to clean up, which indicates that the Veteran is able to understand the inappropriateness of his appearance and hygiene.  His hearing testimony shows that the Veteran has insight into this behavior, which does not indicate total social impairment.  The current 70 percent rating contemplates neglect of personal appearance and hygiene; his symptoms are not of the severity, frequency, and duration as contemplated for a 100 percent schedular rating.  No treating provider or VA or private examiner ever found that the Veteran was actually unable to perform his activities of daily living. 

As noted above, the Veteran does have periodic suicidal ideations, but never had a suicide attempt.  In April 2009, he reported that he once held a gun to his head over 10 years ago and, in July 2014, he reported that he loaded a gun seven or eight years ago.  However, these episodes occurred well before the time period in question.  There was only one time in January 2015 that the Veteran reported to a healthcare provider he had a plan to commit suicide.  The Board acknowledged that in a June 2009 statement the Veteran's wife wrote that, when the Veteran had been drinking, she sometimes found him crying, and it was at those times that he told her he could put a gun to his head and pull the trigger.  Upon review of the record, however, the Veteran has never voiced that he had an intention to follow through with a suicide plan, indicating he had insight into his situation, negating impairment in judgment other than a momentary impairment, and thus does not indicate that he was totally impaired at that time.  No treating provider or VA or private examiner ever voiced concern that the Veteran would act on his suicidal thoughts, put a suicide prevention plan in place, or determined that the Veteran is a danger to himself.  Thus, he is not in persistent danger of hurting himself.

The Veteran's wife testified at the May 2010 DRO hearing that the Veteran got aggressive at times and that she was afraid of him.  She similarly reported in November 2009 that he could get verbally aggressive and make challenging statements to her when upset.  While the Veteran reported that he could become angry without provocation and there were reports of road rage, there is no evidence of record showing that the Veteran got into physical altercations during the period on appeal.  A 70 percent disability rating contemplates impaired impulse control, such as unprovoked irritability with periods of violence.  No treating provider or VA or private examiner ever found that the Veteran was in persistent danger of hurting others, which is the type of finding contemplated by the level impairment for a 100 percent schedular rating.

In the same way, the Board notes that beginning in about April 2013 the Veteran's PTSD symptoms decreased and his mood improved significantly.  He was not drinking and was less socially isolated.  With the exception of a short period, he was walking two hours a day and going to the gym.  He was traveling in his motorhome extensively and visiting friends and family.  He was not reporting any significant periods of depressed mood.  The Veteran has maintained his marriage and reports that he loves his wife and has a good relationship with her.  While he does not maintain close relationships with his two children, it appears that is due more to them living in different states and his difficult to hear on the telephone than to his PTSD.  While he prefers to stay home, he is able to venture outside of his home on a regular basis to maintain the yard, walk, go to the gym, go to medical appointments, and occasionally shop or go to a restaurant.  Since he got his motorhome in about March 2014, the evidence shows he travels much of the year and visits family, including his children, and friends.  As such, the record evidence shows improved functioning and that he is more active socially.

The Board acknowledges that during 2009 and 2010 the Veteran appears to have spent much of his time in his bedroom.  This relatively short period of substantial isolation appears to have been due in significant part to several factors other than his PTSD, such as a desire for privacy when so many people were living in his house, pain and difficulty walking attributed to his physical problems, difficulties engaging in conversation due to his hearing deficit, and financial considerations.  Even if this is the period of greatest isolation and greatest stress in the household, the Veteran was able to maintain his relationship with his wife and to leave his house.  Thus, the evidence of record as a whole does not indicate total social isolation.

The Board acknowledges that the evidence shows that the Veteran has been assigned GAF scores of 45 and 50 at times during the period on appeal, indicating serious social and occupational impairment.  However, GAF scores are just one factor to consider.  The Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015).  While the GAF scores have been considered, the Board finds that the currently assigned 70 percent rating, which does reflect serious impairment, appropriately approximates the actual symptoms exhibited by the Veteran during period since April 13, 2009.  

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that based on the overall record evidence, including the lay statements of the Veteran and his wife, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that more nearly approximates total social and occupational impairment, which is the level of impairment contemplated by the criteria for a 100 percent schedular rating.  Accordingly, a disability rating in excess of 70 percent for PTSD since April 13, 2009, is not warranted.

Other Considerations

The Board has considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under Diagnostic Code 9411; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-6.  In the instant case the Board is granting a TDIU; therefore, there is no gap to fill.   

III.  Entitlement to a TDIU

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by a nonservice-connected disability.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the appeal, which is engendered by a claim for increase including TDIU received in January 2008, the Veteran's combined service-connected rating is 60 percent prior to April 13, 2009, and 80 percent thereafter.  Because the Veteran was engaged in combat, as evidenced by the award of the Combat Infantry Badge, and because the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus are considered to be multiple injuries incurred in action, they will be considered as "one 60-percent disability" for the period beginning at least from January 2008.  38 C.F.R. § 4.16(a)(5).  Accordingly, the Veteran meets the schedular requirements for a TDIU prior to and since April 13, 2009.  38 C.F.R. § 4.16(a) (2015).

After a careful and considered review of the record evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation during the entire appeal period.

A December 2008 application for a TDIU shows that he has a high school education without any additional training.  He worked for the same company, F.M.C., full time as a laborer from March 1968 to December 2001.  At a March 2009 VA examination, the Veteran reported he was lead chief at F.M.C. for 15 years.  The employment information from F.M.C. shows the Veteran began employment in May 1968 and was entitled to a pension beginning in May 2000.  See February 2009 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).

At a May 2008 VA examination, the examiner noted that although the Veteran's sleep and concentration remained poor, he had more purpose in his life, was less depressed, and was less irritable.  His energy level was better; he was taking on gardening and landscaping projects around the house.  The examiner noted, however, that the Veteran's activity was basically limited by his orthopedic pain problems.  According to the examiner, the Veteran related that he had worked at F.M.C. from 1968 until the plant closed in 2001, and that he had been unable to find work since due to his medical difficulty.  Upon mental status examination, the Veteran was oriented with normal speech.  Hygiene was good.  Mood was euthymic; affect was upbeat.  Memory was intact.  Form of thought was generally linear with purpose and without evidence of psychosis, homicidal ideation, or suicidal ideation.  A GAF score of 55 was assigned.  The assessment was the Veteran was doing quite well.  As noted above, in about April 2013 the Veteran's PTSD symptoms decreased and his mood improved significantly.

Also, the record consistently shows that the Veteran has difficulties interacting with even small groups of people and does not want to be around other people.  Most of his interactions are with his family.  While the Veteran's anger has improved over the course of the appeal, he still becomes irritable when he perceives that someone has "stepped on his toes."  He deals with his anger issues primarily by avoidance and withdrawal.  Therefore, on balance, the evidence tends to indicates that it is unlikely that the Veteran would be able to interact effectively with customers, co-workers, and supervisors under the pressures of a working environment.

In making this assessment, the Board observes that in the November 2014 private mental health report, the Veteran reported that the medications he takes make it difficult for him to concentrate and complete tasks.  Of the 14 medications other than topical creams he is prescribed, only three are prescribed for his PTSD (Trazodone, Bupropion, and Zolpidem).  The November 2014 private psychologist noted that the Veteran was prescribed Amitriptyline and Clonazepam for PTSD; however, they appear to have been prescribed for neuropathy and restless leg syndrome.  Nevertheless, this private psychologist commented that these several medication would make it difficult, if not impossible, for the Veteran to work at any job, thus concluding that the Veteran is unemployable due to his service-connected disability.  In this regard, although the Veteran never complained during the appeal period to his providers that the medications prescribed for his PTSD caused difficulties with concentration or completing tasks, the Board does resolve all reasonable doubt in his favor, given that it is difficult to determine exactly which medications are responsible for the symptoms.  In the same way, the March 2013 private clinician considered the functional effects of the Veteran's PTSD and non-service connection medical conditions, indicating that Veteran would be unable to work due to his PTSD symptoms, despite his other medical conditions.

In sum, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected PTSD, alone, renders him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  As such, based upon the evidence in this case, the exact date of when the Veteran became unemployable by reason of his service-connected PTSD cannot be determined with any certainty.  Thus, the earliest date that it can be factually ascertainable that the Veteran met the criteria for a TDIU rating is January 6, 2008, the date of the Veteran's statement indicating that he was unable to work due to his PTSD.  Therefore, entitlement to a TDIU due to exclusively to the service-connected PTSD is warranted beginning on January 6, 2008.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD from April 13, 2009, is denied.

Entitlement to a TDIU due exclusively to the service-connected PTSD, at least for the period from January 6, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


